                           UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION



LAURA MAYER,

                      Plaintiff,

v.                                                           Case No: 6:19-cv-676-Orl-37GJK

MWB REAL ESTATE VENTURE, INC.;
CONWAY A. BOLT, III;
BOLT REAL ESTATE, LLC;
AND MARCELLA W. BOLT,

                      Defendants.

______________________________________

                             REPORT AND RECOMMENDATION

       This cause came on for consideration without oral argument on the following motion:

          MOTION:        JOINT MOTION FOR APPROVAL OF SETTLEMENT
                         AND DISMISSAL OF THE CASE WITH PREJUDICE
                         AND SUPPORTING MEMORANDUM OF LAW (Doc.
                         No. 29)

          FILED:      September 17, 2019
          _______________________________________________________

          THEREON it is RECOMMENDED that the motion be GRANTED in
          part and DENIED in part.

I.     BACKGROUND.

       On July 16, 2019, Plaintiff filed an amended complaint against Defendants, alleging

violations of the overtime and retaliation provisions of the Fair Labor Standards Act (the “FLSA”)

and breach of contract. Doc. No. 23. On September 17, 2019, the parties filed a “Joint Motion for

Approval of Settlement and Dismissal of the Case with Prejudice and Supporting Memorandum
of Law” (“the Motion”). Doc. No. 29. Attached to the Motion is the parties’ Settlement Agreement

and FLSA Release (the “Settlement Agreement”). Id. at 11-18.

II.    LAW.

       In Lynn’s Food Stores, Inc. v. United States Department of Labor, 679 F.2d 1350, 1352-

53 (11th Cir. 1982), the Eleventh Circuit addressed the means by which an FLSA settlement may

become final and enforceable:

               There are only two ways in which back wage claims arising under
               the FLSA can be settled or compromised by employees. First, under
               section 216(c), the Secretary of Labor is authorized to supervise
               payment to employees of unpaid wages owed to them . . . . The only
               other route for compromise of FLSA claims is provided in the
               context of suits brought directly by employees against their
               employer under section 216(b) to recover back wages for FLSA
               violations. When employees bring a private action for back wages
               under the FLSA, and present to the district court a proposed
               settlement, the district court may enter a stipulated judgment after
               scrutinizing the settlement for fairness.

Thus, unless the parties have the Secretary of Labor supervise the payment of unpaid wages owed

or obtain the Court’s approval of the settlement agreement, the parties’ agreement is

unenforceable. Id.; see also Sammons v. Sonic-North Cadillac, Inc., No. 6:07-cv-277-Orl-19DAB,

2007 WL 2298032, at *5 (M.D. Fla. Aug. 7, 2007) (noting that settlement of FLSA claim in

arbitration proceeding is not enforceable under Lynn’s Food because it lacked Court approval or

supervision by the Secretary of Labor). Before approving an FLSA settlement, the Court must

scrutinize it to determine if it is a fair and reasonable resolution of a bona fide dispute. Lynn’s

Food Store, 679 F.2d at 1354-55. If the settlement reflects a reasonable compromise over issues

that are actually in dispute, the Court may approve the settlement. Id. at 1354.

       In determining whether the settlement is fair and reasonable, the Court should consider the

following factors:



                                                 2
                 (1) the existence of collusion behind the settlement;
                 (2) the complexity, expense, and likely duration of the litigation;
                 (3) the stage of the proceedings and the amount of discovery
                 completed;
                 (4) the probability of plaintiff’s success on the merits;
                 (5) the range of possible recovery; and
                 (6) the opinions of counsel.

Leverso v. SouthTrust Bank of Ala., Nat’l Assoc., 18 F.3d 1527, 1531 n.6 (11th Cir. 1994);

Hamilton v. Frito-Lay, Inc., No. 6:05-cv-592-Orl-22JGG, 2007 WL 328792, at *2 (M.D. Fla. Jan.

8, 2007), report and recommendation adopted, 2007 WL 219981 (M.D. Fla. Jan. 26, 2007). The

Court should be mindful of the strong presumption in favor of finding a settlement fair. See Cotton

v. Hinton, 559 F.2d 1326, 1331 (5th Cir. 1977). 1

        In FLSA cases, the Eleventh Circuit has questioned the validity of contingency fee

agreements. Silva v. Miller, 307 F. App’x 349, 351 (11th Cir. 2009) (citing Skidmore v. John J.

Casale, Inc., 160 F.2d 527, 531 (2d Cir. 1947) (“We have considerable doubt as to the validity of

the contingent fee agreement; for it may well be that Congress intended that an employee’s

recovery should be net[.]”)). In Silva, the Eleventh Circuit stated:

                 That Silva and Zidell entered into a contingency contract to establish
                 Zidell’s compensation if Silva prevailed on the FLSA claim is of
                 little moment in the context of FLSA. FLSA requires judicial review
                 of the reasonableness of counsel’s legal fees to assure both that
                 counsel is compensated adequately and that no conflict of interest
                 taints the amount the wronged employee recovers under a settlement
                 agreement. FLSA provides for reasonable attorney’s fees; the
                 parties cannot contract in derogation of FLSA’s provisions. See
                 Lynn’s Food, 679 F.2d at 1352 (“FLSA rights cannot be abridged
                 by contract or otherwise waived.”) (quotation and citation omitted).
                 To turn a blind eye to an agreed upon contingency fee in an amount
                 greater than the amount determined to be reasonable after judicial
                 scrutiny runs counter to FLSA’s provisions for compensating the
                 wronged employee. See United Slate, Tile & Composition Roofers
                 v. G & M Roofing & Sheet Metal Co., 732 F.2d 495, 504 (6th Cir.

1
  In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh Circuit adopted as
binding precedent all decisions of the former Fifth Circuit handed down prior to the close of business on September
30, 1981.

                                                        3
                  1984) (“the determination of a reasonable fee is to be conducted by
                  the district court regardless of any contract between plaintiff and
                  plaintiff’s counsel”); see also Zegers v. Countrywide Mortg.
                  Ventures, LLC, 569 F. Supp. 2d 1259 (M.D. Fla. 2008).

Silva, 307 F. App’x at 351-52. 2 For the Court to determine whether the proposed settlement is

reasonable, counsel for the claimant must first disclose the extent to which the FLSA claim has or

will be compromised by the deduction of attorney’s fees, costs or expenses pursuant to a contract

between the plaintiff and his counsel, or otherwise. Id. When a plaintiff receives less than a full

recovery, any payment (whether or not agreed to by a defendant) above a reasonable fee

improperly detracts from the plaintiff’s recovery. 3 Thus, a potential conflict can arise between

counsel and their client regarding how much of the plaintiff’s total recovery should be allocated to

attorney’s fees and costs. 4 It is the Court’s responsibility to ensure that any such allocation is

reasonable. See id. As the Court interprets Lynn’s Food and Silva, where there is a compromise of

the amount due to the plaintiff, the Court should decide the reasonableness of the attorney’s fees

provision under the parties’ settlement agreement using the lodestar method as a guide. In such a

case, any compensation for attorney’s fees beyond that justified by the lodestar method is

unreasonable unless exceptional circumstances would justify such an award.

         An alternate means of demonstrating the reasonableness of attorney’s fees and costs was

set forth in Bonetti v. Embarq Management Co., 715 F. Supp. 2d 1222 (M.D. Fla. 2009). In Bonetti,

the Honorable Gregory A. Presnell held:

                  In sum, if the parties submit a proposed FLSA settlement that, (1)
                  constitutes a compromise of the plaintiff’s claims; (2) makes full and
                  adequate disclosure of the terms of settlement, including the factors

2
  In this circuit, “[u]npublished opinions are not considered binding precedent, but they may be cited as persuasive
authority.” 11th Cir. R. 36-2.
3
  From a purely economic standpoint, defendants are largely indifferent as to how their settlement proceeds are divided
as between plaintiffs and their counsel. Where a plaintiff is receiving less than full compensation, payment of fees
necessarily reduces the plaintiff’s potential recovery.
4
  This potential conflict is exacerbated in cases where the defendant makes a lump sum offer which is less than full
compensation, because any allocation between fees and the client’s recovery could become somewhat arbitrary.

                                                          4
                and reasons considered in reaching same and justifying the
                compromise of the plaintiff’s claims; and (3) represents that the
                plaintiff’s attorneys’ fee was agreed upon separately and without
                regard to the amount paid to the plaintiff, then, unless the settlement
                does not appear reasonable on its face or there is reason to believe
                that the plaintiff’s recovery was adversely affected by the amount of
                fees paid to his attorney, the Court will approve the settlement
                without separately considering the reasonableness of the fee to be
                paid to plaintiff’s counsel.

Id. at 1228 (emphasis added). If the matter of attorney’s fees is “addressed independently and

seriatim, there is no reason to assume that the lawyer’s fee has influenced the reasonableness of

the plaintiff’s settlement.” Id.

III.    ANALYSIS.

        This case involves disputed issues of FLSA liability and damages, which constitute a bona

fide dispute. Doc. No. 29 at 4. The parties were represented by independent counsel who were

obligated to vigorously represent their clients. Id. at 6. The parties agreed to settle Plaintiff’s claims

asserted in this action for a total sum of $19,500. Id. at 13. Of the $19,500, $7,250 was allocated

as payment for Plaintiff’s claim for overtime wages, an equal amount will be paid to Plaintiff for

liquidated damages, and $5,000 will be paid to Plaintiff’s counsel for Plaintiff’s claim for

attorney’s fees and costs. Id.

        Plaintiff alleged that her unliquidated damages are approximately $23,174.19, and her

liquidated damages are double that. Id. at 5. Since Plaintiff is receiving less than the amount she

claimed, Plaintiff has compromised her claim under the FLSA. See Caseres v. Texas de Brazil

(Orlando) Corp., 6:13-cv-1001-Orl-37KRS, 2014 WL 12617465, at *2 (M.D. Fla. April. 2, 2014)

(“Because [plaintiff] will receive under the settlement agreement less than she averred she was

owed under the FLSA, she has compromised her claim within the meaning of Lynn’s Food

Stores”).



                                                    5
       The case involves a bona fide dispute regarding Plaintiff’s FLSA overtime claim. Doc. No.

29 at 4. The parties decided to settle their dispute in order to avoid the risk of litigation. Id. at 7.

Considering the foregoing, and the strong presumption favoring settlement, the settlement amount

is fair and reasonable.

       Under the Agreement, Plaintiff’s counsel will receive $5,000 in attorney’s fees and costs.

Id. at 13. The parties represent that attorney’s fees were negotiated separately from Plaintiff’s

recovery. Id. at 8. Such a representation adequately establishes that the issue of attorney’s fees and

costs was agreed upon without regard to the amount paid to Plaintiff. See Bonetti, 715 F. Supp. 2d

at 1228. Accordingly, pursuant to Bonetti, the Agreement’s attorney’s fee provision is fair and

reasonable.

       In the Motion, the parties request that the Court “retain jurisdiction in order to enforce the

terms of the Settlement Agreement and FLSA Release if needed.” Doc. No. 29 at 9. The parties

essentially are requesting the Court retain jurisdiction over the case in the event a dispute arises

concerning remittance of the payments. Courts in this District, however, routinely deny requests

to retain jurisdiction to oversee and enforce payment plans set forth in a FLSA settlement

agreement. E.g., Correa v. Goldblatt, Case No. 6:10-cv-1656-Orl-28DAB, 2011 WL 4596224

(M.D. Fla. Sept. 9, 2011); Smither v. Dolphin Pools of SW Fla., Inc., Case No. 2:11-cv-65-FtM-

29DNF, 2011 WL 2565494 (M.D. Fla. June 9, 2011). In this case, there does not appear to be any

specific basis for the Court to retain jurisdiction. Therefore, it is recommended that the Court

decline the parties’ request that the Court retain jurisdiction.

IV.    CONCLUSION.

       Accordingly, it is RECOMMENDED that the Court enter an order GRANTING in part




                                                   6
and DENYING in part the Motion (Doc. No. 29) as follows:

       1. That the Motion (Doc. No. 29) be GRANTED to the extent that the Court finds the

           Settlement Agreement to be a fair and reasonable compromise of Plaintiff’s FLSA

           claims;

       2. That the claims against Defendants be DISMISSED with prejudice; and

       3. That the Motion be otherwise DENIED.

                                      NOTICE TO PARTIES

       Failure to file written objections to the proposed findings and recommendations contained

in this report within fourteen days from the date of its filing shall bar an aggrieved party from

attacking the factual findings on appeal. If the parties have no objection to this Report and

Recommendation, they may promptly file a joint notice of no objection in order to expedite

the final disposition of this case.

       RECOMMENDED in Orlando, Florida, on September 18, 2019.




Copies furnished to:

Presiding District Judge
Counsel of Record
Unrepresented Parties




                                               7
